Name: Commission Regulation (EC) No 2237/96 of 22 November 1996 initiating a 'new exporter' review of Regulation (EEC) No 830/92 concerning the imposition of definitive anti-dumping duties on imports of certain polyester yarns (man-made staple fibres) originating, inter alia, in Indonesia, repealing the duty with regard to imports from an exporter in this country and making these imports subject to registration
 Type: Regulation
 Subject Matter: competition;  chemistry;  Asia and Oceania
 Date Published: nan

 No L 299/ 14 fENl Official Journal of the European Communities 23 . 11 . 96 COMMISSION REGULATION (EC) No 2237/96 of 22 November 1996 initiating a 'new exporter' review of Regulation (EEC) No 830/92 concerning the imposition of definitive anti-dumping duties on imports of certain polyester yarns (man-made staple fibres) originating, inter alia, in Indonesia, repealing the duty with regard to imports from an exporter in this country and making these imports subject to registration dumping duty of 11,9 % on imports of the product concerned originating in Indonesia, with the exception of several companies especially mentioned, which are subject to a lesser duty. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Commu ­ nity ('), and in particular Article 1 1 (4) thereof, After consulting the Advisory Committee , Whereas : D. Grounds for the review (4) The applicant, P.T. World Yamatex Spinning Mills , Indonesia, has shown that it is not related to any of the exporters or producers in Indonesia which are subject to the aforementioned anti-dumping measures on the product concerned, and that it actually started exporting to the Community after the original investigation period. The applicant has further shown that it entered into a long term contract to export a significant quantity of the product concerned to the Community. (5) Community producers known to be concerned have been informed of the above application and have been given an opportunity to comment. (6) In the light of the above , the Commission concludes that there is sufficient evidence to justify the initiation of a review pursuant to Article 1 1 (4) of the Basic Regulation with a view to determine the applicant's individual margin of dumping and, should dumping be found, the level of duty to which its imports of the product concerned into the Community should be subject . A. Request for a review ( 1 ) The Commission has received an application for a 'new exporter' review pursuant to Article 11 (4) of Regulation (EC) No 384/96 (hereinafter referred to as 'the Basic Regulation '). The application was lodged on 25 June 1996 by P.T World Yamatex Spinning Mills , Indonesia, an exporter in Indonesia which claims it did not export the product concerned during the period of investigation on which the anti-dumping measures were based with regard to the determination of dumping, i.e. the period 1 January to 31 December 1989 (hereinafter referred to as 'the original investigation period'). B. Product (2) The products concerned are single and multiple (folded) or cabled yarns containing 85 % or more by weight of polyester staple fibres, not put up for retail sale, falling within CN codes 5509 21 10 , 5509 21 90 , 5509 22 10 and 5509 22 90 and other yarns of staple fibres mixed mainly or solely either with artificial staple fibres or with cotton , not put up for retail sale , falling within CN codes 5509 51 00 and 5509 53 00 . These codes are given for information only and have no binding effect on the classification of the product. C. Existing measures (3) By Council Regulation (EEC) No 830/92 (2), as last amended by Regulation (EC) No 1 168/95 (3), the Council imposed, inter alia, a definitive anti ­ E. Repeal of the duty in force and registration of imports (7) Pursuant to Article 1 1 (4) of the Basic Regulation , the anti-dumping duty in force shall be repealed with regard to imports of the product concerned originating in Indonesia which is produced and exported by the applicant. At the same time, such imports shall be made subject to registration in accordance with Article 14 (5) of that Regulation , in order to ensure that, should the review result in a determination of dumping in respect of the appli ­ cant, anti-dumping duties can be levied retroact ­ ively to the date of the initiation of this review. The amount of the applicant's possible future liability cannot be estimated at this stage of the proceeding. (') OJ No L 56, 6 . 3 . 1996, p. 1 . ( 2 ) OJ No L 88 , 3 . 4 . 1992, p. 1 . n OJ No L 118 , 25 . 5 . 1995, p. 1 23 . 11 . 96 EN Official Journal of the European Communities No L 299/ 15 F. Time limit (8) In the interest of sound administration, a period should be fixed within which interested parties, provided that they can show that they are likely to be affected by the results of the investigation, may make their views known in writing and provide supporting evidence. A period should also be fixed, within which interested parties may make a written request for a hearing, giving particular reasons why they should be heard. Furthermore, it should be noted that in cases in which any interested party refuses access to, or otherwise does not provide necessary information within the relevant time limits, or significantly impedes the investigation , provisional or final findings, affirmative or negative, may be made in accordance with Article 18 of the Basic Regulation, on the basis of the facts available . Article 2 The anti-dumping duty imposed by Regulation (EEC) No 830/92 is hereby repealed with regard to imports of the production identified in Article 1 . Article 3 The customs authorities are hereby directed, pursuant to Article 14(5) of Regulation (EC) No 384/96, to take the appropriate steps to register the imports identified in Article 1 . Registration shall expire nine months following the date of entry into force of this Regulation . Article 4 Interested parties, if their representations are to be taken into account during the investigation , must make them ­ selves known, present their views in writing and submit information within 37 days from the date of transmission of a copy of this Regulation to the authorities of the exporting country. Interested parties may also apply to be heard by the Commission within the same time limit. The transmission of a copy of this Regulation to the authorities of the exporting country shall be deemed to have taken place on the third day following its publica ­ tion in the Official Journal of the European Communi ­ ties. Any information relating to the matter and any request for a hearing should be sent to the following address : European Commission, Directorate-General I, External Relations: Commercial Policy and Relations with North America, the Far East, Australia and New Zealand, Directorates I-C and I-E, Rue de la Loi/Wetstraat 200, (Cort 100), B-1049 Bruxelles/Brussel ('). Article 5 This Regulation shall enter into force of the day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION: Article 1 Pursuant to Article 1 1 (4) of Regulation (EC) No 384/96, a review of Regulation (EEC) No 830/92 is hereby initiated in order to determine if and to what extent imports of single and multiple (folded) or cabled yarns containing 85 % or more by weight of polyester staple fibres, not put up for retail sale, falling within CN codes 5509 21 10 , 5509 21 90, 5509 22 10 and 5509 22 90 and other yarns of staple fibres mixed mainly or solely either with artificial staple fibres or with cotton, not put up for retail sale, falling within CN codes 5509 51 00 and 5509 53 00, originating in Indonesia, produced and exported by P.T. World Yamatex Spinning Mills, 28th the Landmark Centre II , JL. Jend. Sudirman No 1 , Jakarta 12910 , Indo ­ nesia (Taric additional code: 8932), shall be subject to the anti-dumping duty imposed by Regulation (EEC) No 830/92. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 November 1996 . For the Commission Leon BRITTAN Vice-President (') Telex COMEU B 21877; telefax (32 2)295 65 05.